Citation Nr: 1212404	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  06-11 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a chronic left shoulder disability


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 



INTRODUCTION

The Veteran had active military service from October 1994 to April 2000.

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from an April 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in part, denied the Veteran's claim for service connection for a chronic left shoulder disability.

In a March 2008 decision, the Board denied all of the claims the Veteran had appealed - for service connection for 1) a chronic left shoulder disability, 2) a chronic left upper extremity disability, including a left wrist disability, 3) a chronic left side disability, and 4) a chronic left leg disability.  The Veteran appealed that decision to the U. S. Court of Appeals for Veterans Claims (Court).  In January 2009, VA's Office of General Counsel - representing the Secretary, and the Veteran's attorney filed a Joint Motion asking the Court to partially vacate the Board's decision to the extent it had denied the claims for service connection for a chronic left shoulder disability and a chronic left upper extremity disability, including a left wrist disability.  The parties asked that the Court remand these claims to the Board for further development and readjudication in compliance with directives in that Joint Motion.

But as concerning the remaining claims for service connection for a chronic disability of the left side and a chronic left leg disability, the parties asked the Court to affirm the Board's denial of those other claims.

The Court granted that Joint Motion later in January 2009 and returned the file to the Board for the further development mentioned concerning the claims that remained for service connection for a chronic left shoulder disability and for a chronic left upper extremity disability, including a left wrist disability.

In September 2009, to comply with the Court-granted Joint Motion, the Board in turn remanded these claims to the RO.

In a subsequent September 2010 decision, on remand, the RO granted the claim for service connection for a chronic left upper extremity disability, including in particular a left wrist disability (left wrist strain).  And since the Veteran did not, in response, appeal either the 10 percent rating assigned for this disability or the effective date of November 24, 2003, that claim is no longer at issue.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).  Hence, only his claim for a chronic left shoulder disability remained.

The Board issued another decision in December 2010 again denying this remaining claim, and the Veteran again appealed to the Court.  In August 2011, VA's Office of General Counsel - representing the Secretary, and the Veteran's attorney filed another Joint Motion again asking the Court to vacate the Board's denial of this claim and to again remand this claim to the Board for further development and readjudication in compliance with directives specified.  The Court granted this Joint Motion in an Order issued later in August 2011 and since has returned the file to the Board for further consideration consistent with the terms of the Joint Motion.

Before readjudicating this claim, however, the Board is again remanding it to the RO for still further development.



REMAND

As reason for vacating the Board's December 2010 decision, the Court-granted Joint Motion cited the Board's failure to provide sufficient reasons or bases for its determination that the record lacked "competent evidence of treatment for, or a diagnosis of, any left shoulder disability."  The Board determined there was only indication of left shoulder pain, not also of an underlying diagnosis to account for this pain, at any time since the November 2003 filing of this claim.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").  The Board therefore concluded the Veteran had not established that he has a left shoulder disability, which is the most fundamental requirement for any service-connection claim because, else, there is no current disability to relate or attribute to his military service.  See Boyer v. West, 210 F.3d at 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it; without this minimum level of proof, there can be no valid claim).

But contrary to the Board's finding, the Veteran's VA treatment records dated in May 2004, so since the filing of his claim in November 2003, reveal clinical diagnoses of "left shoulder pain likely due to subcromial bursitis" and left shoulder "impingement."  And although acknowledging that May 2004 diagnosis, the Board failed to adequately explain how or why it interpreted this statement as "speculative in nature" and, thus, insufficient reason to conclude the Veteran had met this evidentiary burden of proof of showing he has a left shoulder disability in the way of this documented diagnosis.  The Board cited to a line of cases for the proposition that this was not tantamount to a sufficiently definitive or established diagnosis.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).


Mere use of cautious language, however, does not always express inconclusiveness in a doctor's opinion.  Rather, the opinion should be viewed in its full context and not characterized solely by the medical professional's choice of words.  Lee v. Brown, 10 Vet. App. 336, 338 (1997).  Moreover, in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court clarified that the requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Prior to any further discussion of this claim, however, addressing these matters, the Veteran's attorney recently indicated in a January 2012 letter that there apparently are new, relevant, records at the Atlanta VA Medical Center (VAMC) that need to be obtained so they may be considered in deciding this appeal.  Perhaps these additional records lend further credence to the notion the Veteran has underlying diagnoses to account for his complaints of left shoulder pain.  The Board has constructive, if not actual, notice and possession of these additional records since they are generated within VA's healthcare system.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  And since identified as pertinent to this claim, they must be obtained before readjudicating this claim.  See 38 C.F.R. § 3.159(c)(2).  Indeed, the Veteran's attorney requested another remand of this claim to obtain these additional records so they may be reviewed.


Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Obtain all of the Veteran's VA treatment records dated since August 2010, specifically, but not limited to, those at the Atlanta VAMC.  If these requested records are unavailable, or the search for them otherwise yields negative results, and it is determined that further attempts to obtain them would be futile, then this must be documented in the claims file and the Veteran and his attorney notified of this in accordance with 38 C.F.R. § 3.159(c)(2) and (e)(1).

2.  Then readjudicate this claim in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his attorney a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



